DETAILED ACTION

The Amendment filed January 19, 2022 has been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2006/0042890 to Samuelsson.
Regarding Claim 16, Samuelsson discloses a method of assembling a brake assembly 1 having all the features of the instant invention including:  providing a housing assembly 5 that has an opening 16, positioning a retainer bracket 18 on the housing assembly 5 such that the retainer bracket 18 extends across the opening 16 (see Figure 2), wherein the retainer bracket 18 has first and second lateral sides (see Figure 2 and the left and right sides of bracket 18) that are disposed opposite each other and extend between a first end and a second end of the retainer bracket 18 (see Figure 2), securing the retainer bracket 18 to the housing assembly 5 such that the retainer bracket 18 does not move with respect to the housing assembly 5 (see Figure 2, wherein the bracket 18 is affixed in recess 16 of the housing), and installing a pad shield 17 on the retainer bracket 18 after the retainer bracket 18 is secured to the 
Regarding Claim 17, Samuelsson further discloses a cable that is secured between the retainer bracket 18 and the pad shield 17 when the pad shield 17 is installed (see paragraph 0031).
Regarding Claim 18, Samuelsson further discloses that the housing assembly 5 includes a caliper housing 5 and a caliper bridge (see Figure 2 and the portion of the caliper connecting elements 8’ and 8), the first end of the retainer bracket 18 (i.e., the end nearest element numeral 18) is disposed on the caliper housing and the second end of the retainer bracket 18 (i.e., the end nearest element numeral 5) is disposed on the caliper bridge (see Figure 2), and wherein installing the pad shield 17 includes sliding the pad shield 17 along the retainer bracket 18 in a first direction that extends from the second end toward the first end (as the pad shield 17 would slide over and along bracket 18 when it is affixed to bracket 18 via screws 20).
Regarding Claim 19, Samuelsson further discloses that the pad shield 17 is removable from the retainer bracket 18 by sliding the pad shield along the retainer bracket in a second direction that extends from the first end toward the second end while the retainer bracket 18 remains secured to the housing assembly 5 (note that the pad shield is certainly capable of being removed via loosening of screws 20 and being slid off of bracket 18).

Regarding Claim 23, note that the first and second retaining features 19 are not disposed inside the retainer bracket 18 (but rather are disposed inside pad shield 17, not inside bracket 18, as only screws 20 are disposed inside the retainer bracket 18).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2006/0042890 to Samuelsson.
Regarding Claim 20, Samuelsson does not disclose that the retainer bracket increases in width in a direction that extends from the second end to the first end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the retainer bracket of Samuelsson so that it increases in width in a direction that extends from the second end to the first end as a matter of design preference dependent upon the desired size and shape of the retainer bracket within the brake assembly.

Allowable Subject Matter
Claims 1, 3, 4, 6-11, and 13-15 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed January 19, 2022, with respect to Claims 1, 3, 4, 6-11, and 13-15 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
Applicant's arguments filed January 19, 2022 regarding Claims 16-21 and 23 have been fully considered but they are not persuasive. 
Firstly, applicant argues that Samuelsson does not disclose the new limitations of amended Claim 16.  Applicant contends that Samuelsson lacks retaining features that engage opposing first and second lateral sides of a retainer bracket to secure a pad shield.  Applicant maintains that Samuelsson discloses a main cover 17 (pad shield) that is secured to a lining holder 18 (retainer bracket) with fastening screws 20 that are inserted in countersunk recesses 19 with holes running through the main cover 17 and are screwed firmly into the lining holder 18 as discussed in paragraph 0030 of the reference.
In response to this, the examiner respectfully disagrees.  As outlined in the rejection of Claim 16 above, pad shield 17 of Samuelsson has retaining features 19 that 
Next, applicant argues that Samuelsson does not disclose sliding the pad shield as recited in dependent claims 18 and 19.
In response to this, as outlined in the rejection above, Samuelsson’s pad shield 17 is certainly capable of performing a sliding motion along the retainer bracket 18 when it is affixed to bracket 18 via screws 20 and when it is dis-attached from the bracket 18 when the screws 20 are loosened.
And lastly applicant argues that newly presented independent Claim 21 is also not disclosed by the Samuelsson reference.  Applicant again contends that Samuelsson lacks retaining features that engage opposing first and second lateral sides of a retainer bracket to secure a pad shield.  Applicant maintains that Samuelsson discloses a main cover 17 (pad shield) that is secured to a lining holder 18 (retainer bracket) with fastening screws 20 that are inserted in countersunk recesses 19 with holes running through the main cover 17 and are screwed firmly into the lining holder 18 as discussed in paragraph 0030 of the reference.
In response to this, applicant’s attention is drawn to the examiner’s response to these arguments with respect to Claim 16 above.
It is for all these reasons that the rejections of Claims 16-21 and 23 have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/16/22